ING Life Insurance and Annuity Company and its Variable Annuity Account C ING express VARIABLE ANNUITY Supplement Dated May 21, 2013 to the Contract Prospectus and Statement of Additional Information, each dated April 29, 2011, as amended This supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information (“SAI”). Please read it carefully and keep it with your Contract Prospectus and SAI for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY The first three paragraphs of THE COMPANY section of the Contract Prospectus and the first two paragraphs of the GENERAL INFORMATION AND HISTORY section of the SAI are deleted and replaced with the following: ING Life Insurance and Annuity Company (the “Company,” “we,” “us,” “our”) issues the contracts described in the prospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and, until May 7, 2013, we were an indirect wholly owned subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013, ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. IMPORTANT INFORMATION ABOUT FUNDS AVAILABLE THROUGH THE CONTRACTS The following table reflects variable investment option name changes since your last prospectus supplement: New Fund Name Former Fund Name ING Invesco Comstock Portfolio ING Invesco Van Kampen Comstock Portfolio ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio X.129091-13GW Page 1 of 8 May 2013 The following chart lists the variable investment options that are, effective May 1, 2013, available through the contracts. Some investment options may be unavailable through certain contracts or plans, or in some states. The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge at the address and telephone number listed in “Contract Overview–Questions: Contacting the Company” in the Contract Prospectus, by accessing the Securities and Exchange Commission (“SEC”) web site or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address show on the front of the fund’s summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. Fund Name Investment Adviser/Subadviser Investment Objective(s) ING American Century Small-Mid Cap Value Seeks long-term capital growth; income is a secondary Portfolio (Class ADV) objective. Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. ING Baron Growth Portfolio (Class ADV) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. ING BlackRock Inflation Protected Bond Portfolio A non-diversified Portfolio that seeks to maximize real (Class ADV) return, consistent with preservation of real capital and prudent investment management. Investment Adviser: Directed Services LLC Subadviser: BlackRock Financial Management, Inc. ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. (Class S2) Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC ING Clarion Global Real Estate Portfolio Seeks high total return, consisting of capital (Class ADV) appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: CBRE Clarion Securities LLC ING Clarion Real Estate Portfolio (Class ADV) A non-diversified Portfolio that seeks total return including capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: CBRE Clarion Securities LLC X.129091-13GW Page 2 of 8 May 2013 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Columbia Small Cap Value II Portfolio Seeks long-term growth of capital. (Class ADV) Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC ING DFA Global Allocation Portfolio (Class ADV) Seeks high level of total return, consisting of capital appreciation and income. Investment Adviser: Directed Services LLC Subadviser: Dimensional Fund Advisors LP ING FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. (Class S2) Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company * FMR is a service mark of Fidelity Management & Research Company ING Global Bond Portfolio (Class ADV) Seeks to maximize total return through a combination of current income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Global Resources Portfolio (Class ADV) A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio (Class ADV) Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: ING Investments, LLC convertible into common stocks. It is anticipated that Subadviser: ING Investment Management Co. LLC capital appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Portfolio (Class S) Seeks to outperform the total return performance of the S&P 500 Index, while maintaining a market level of Investment Adviser: ING Investments, LLC risk. Subadviser: ING Investment Management Co. LLC ING Index Plus MidCap Portfolio (Class S) Seeks to outperform the total return performance of the Standard and Poors MidCap 400 Index, while Investment Adviser: ING Investments, LLC maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus SmallCap Portfolio (Class S) Seeks to outperform the total return performance of the Standard and Poors SmallCap 600 Index, while Investment Adviser: ING Investments, LLC maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Intermediate Bond Portfolio (Class S) Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective Investment Adviser: ING Investments, LLC through investments in a diversified portfolio Subadviser: ING Investment Management Co. LLC consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. X.129091-13GW Page 3 of 8 May 2013 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING International Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return (which includes Investment Adviser: ING Investments, LLC capital appreciation and income) of a widely accepted Subadviser: ING Investment Management Co. LLC international index. ING International Value Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Invesco Comstock Portfolio (Class ADV) Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital (Class ADV) appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. (Class ADV) Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Mid Cap Value Portfolio (Class ADV) Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. (Class ADV) Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio (Class ADV) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Limited Maturity Bond Portfolio (Class ADV) Seeks highest current income consistent with low risk to principal and liquidity and secondarily, seeks to Investment Adviser: Directed Services LLC enhance its total return through capital appreciation Subadviser: ING Investment Management Co. LLC when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Marsico Growth Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC X.129091-13GW Page 4 of 8 May 2013 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING MFS Total Return Portfolio (Class ADV) Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with Investment Adviser: Directed Services LLC the prudent employment of capital and secondarily Subadviser: Massachusetts Financial Services seeks reasonable opportunity for growth of capital and Company income. ING MidCap Opportunities Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Money Market Portfolio* (Class I) Seeks to provide high current return, consistent with preservation of capital and liquidity, through Investment Adviser: ING Investments, LLC investment in high-quality money market instruments Subadviser: ING Investment Management Co. LLC while maintaining a stable share price of $1.00. *There is no guarantee that the ING Money Market Portfolio subaccount will have a positive or level of return. ING Morgan Stanley Global Franchise Portfolio A non-diversified Portfolio that seeks long-term capital (Class ADV) appreciation. Investment Adviser: Directed Services LLC Subadviser: Morgan Stanley Investment Management, Inc. ING Oppenheimer Global Portfolio (Class ADV) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING PIMCO High Yield Portfolio (Class ADV) Seeks maximum total return, consistent with preservation of capital and prudent investment Investment Adviser: Directed Services LLC management. Subadviser: Pacific Investment Management Company LLC ING PIMCO Total Return Portfolio (Class ADV) Seeks maximum total return, consistent with capital preservation and prudent investment management. Investment Adviser: Directed Services LLC Subadviser : Pacific Investment Management Company LLC (PIMCO) ING Pioneer Mid Cap Value Portfolio (Class ADV) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Small Company Portfolio (Class S) Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of Investment Adviser: ING Investments, LLC companies with smaller market capitalizations. Subadviser: ING Investment Management Co. LLC ING SmallCap Opportunities Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC X.129091-13GW Page 5 of 8 May 2013 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Solution 2015 Portfolio (Class ADV) Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset Investment Adviser: Directed Services LLC allocation targeted at retirement in approximately 2015. Subadviser: ING Investment Management Co. LLC On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2025 Portfolio (Class ADV) Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset Investment Adviser: Directed Services LLC allocation targeted at retirement in approximately 2025. Subadviser: ING Investment Management Co. LLC On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2035 Portfolio (Class ADV) Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset Investment Adviser: Directed Services LLC allocation targeted at retirement in approximately 2035. Subadviser: ING Investment Management Co. LLC On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2045 Portfolio (Class ADV) (2 Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset Investment Adviser: Directed Services LLC allocation targeted at retirement in approximately 2045. Subadviser: ING Investment Management Co. LLC On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2055 Portfolio (Class ADV) Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset Investment Adviser: Directed Services LLC allocation targeted at retirement in approximately 2055. Subadviser: ING Investment Management Co. LLC On the Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution Income Portfolio (Class ADV) Seeks to provide a combination of total return and stability of principal consistent with an asset allocation Investment Adviser: Directed Services LLC targeted to retirement. Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment (Class ADV) return, consistent with the preservation of capital and with prudent investment risk. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Diversified Mid Cap Growth Seeks long-term capital appreciation. Portfolio (Class ADV) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. X.129091-13GW Page 6 of 8 May 2013 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term (Class ADV) growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, (Class ADV) increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. (Class ADV) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio (Class ADV) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC 1 These funds are only available to individuals invested in the fund prior to April 29, 2011. 2 These funds are structured as fund of funds that invest directly in shares of underlying funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. IMPORTANT INFORMATION ABOUT THE COMPANY’S INTEREST BEARING RETAINED ASSET ACCOUNT The following updates information regarding payment of death benefits or proceeds: Subject to the conditions and requirements of state law, full payment of the death benefit or proceeds (“Proceeds”) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact us at the address shown in “ CONTRACT OVERVIEW – Questions: Contacting the Company ” in your Contract Prospectus. Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. The Retained Asset Account. The retained asset account, known as the ING Personal Transition Account, is an interest bearing account backed by our general account. The retai ned asset account is not guaranteed by the Federal Deposit Insurance Corporation (“FDIC”). Beneficiaries that receive their payment through the retained asset account may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the contract. X.129091-13GW Page 7 of 8 May 2013 MORE INFORMATION IS AVAILABLE More information about the funds available through your contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting your local representative or by writing or calling the Company at: ING US Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. X.129091-13GW Page 8 of 8 May 2013
